Citation Nr: 1449995	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin and fungal disorder of the feet to include tinea pedis, dermatitis, and dyshydrosis.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  He served in Vietnam from August 1965 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in March 2008 and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a Board videoconference hearing in June 2012 but failed to appear for the hearing.  Accordingly, his request for a Board hearing is deemed to have been withdrawn.

The Board received additional medical evidence in February 2014 and in November 2013 and October 2013, additional VA treatment records were associated with the virtual VA file after the issuance of the supplemental statement of the case in January 2012.  The Veteran and his representative did not submit a waiver of initial agency of original jurisdiction (AOJ) consideration for this evidence.  However, the newly received evidence is either duplicative and cumulative of evidence already of record or the evidence is not relevant to the issue on appeal.  The medical evidence received in February 2014 relates to emergency room visits in January 2013 and is not relevant to the current appeal.  Regarding the VA treatment records associated with the virtual VA file, the relevant records are duplicative and were considered by the AOJ in January 2012.  See the VA treatment records dated from January 2010 to September 2011.  Thus, a waiver of initial AOJ consideration is not needed and the Veteran is not prejudiced by the Board's consideration of the issue.

A September 2009 decision denied entitlement to an increased rating for post traumatic stress disorder (PTSD).  In August 2010, the Veteran filed a notice of disagreement for this issue and a statement of the case was issued in May 2011.  The Veteran is not shown to have filed a timely Substantive Appeal.  Accordingly, the Board does not have jurisdiction over this issue.  See 38 C.F.R. § 20.200, 20.204, 20.302 (2014).  A November 2013 rating decision assigned a 100 percent rating to the PTSD from January 31, 2013.  
FINDINGS OF FACT

1.  The Veteran sought medical treatment for Athlete's feet in August 1964 in service and the April 1966 separation examination report indicates that examination of the feet and skin were normal.  

2.  The evidence of record makes it less likely than not that the Veteran had chronic symptoms of a skin or fungal disorder of the feet in active service or recurrent symptoms since service separation and his current skin and fungal disorder of the feet to include tinea pedis, dermatitis, and dyshydrosis first manifested over 30 years after service separation and is not related to disease or injury or other event in active service.


CONCLUSION OF LAW

The criteria for service connection for a skin and fungal disorder of the feet to include tinea pedis, dermatitis, and dyshydrosis are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided a notice letter to the Veteran in December 2007, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2008 to 2011 and the Social Security Administration (SSA) records are associated with the claims file and the virtual file.  The Veteran identified private medical evidence in support of his claim and the RO obtained records from the private health care providers.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In December 2007, the Veteran indicated that he had no additional evidence or information to submit in support of his claim.  

The Veteran underwent a VA examination in January 2008 and a medical opinion was obtained in September 2011 as to the nature and etiology of the skin disorder impacting his feet.  The Veteran asserts that the January 2008 examination was not adequate because the VA examiner did not examine his feet.  See the May 2009 notice of disagreement.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  The September 2011 VA medical opinion is adequate.  The medical opinion was rendered by a medical professional based on a review of claims file.  The VA medical professional considered the Veteran's medical history including the current diagnoses and treatment of skin and fungal disorders of the feet and considered the Veteran's allegation that the disorder began in service.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.102 , 4.3, 4.7. 

Analysis

The Veteran asserts that service connection is warranted for a skin and fungal disorder of the feet.  He asserts that he incurred jungle rot or Athlete's foot while serving in Vietnam.  In his February 2010 VA Form 9, the Veteran alleged that this condition was first diagnosed in service and he asserted that he has continued to experience problems with this condition since service.  The Veteran stated that after service, he could not afford to go to a doctor so he self-treated the condition by soaking his feet and using over the counter products.  He indicated that once he got health insurance, nothing the doctors gave him healed his condition and the skin disorder would clear up and then come back.  The Veteran submitted lay statements from his spouse and daughter.  In the statement, the Veteran's spouse indicated that the Veteran had a skin disorder on his feet since service.  See the July 2008 statement.  See also the August 2008 statement from the Veteran's daughter. 
 
The Board finds that the Veteran and his family members, as laypersons, are competent to describe observable symptoms such as itching or a rash and observable events.  See Jandreau, supra.  However, the Board finds that the lay statements regarding the onset of skin and fungal disorder of the feet in service and chronic and recurrent symptoms since service to lack the credibility necessary to afford it any probative value.  Moreover, as is explained below, the Board ultimately finds that the Veteran's and his family member's statements are inconsistent and are not supported by the evidence of record.  

The Veteran asserts that his current skin and fungal disorder of the feet first manifested in Vietnam.  In a July 2008 statement, the Veteran's spouse asserted that the Veteran had a skin rash since service.  The service treatment records show that athlete's foot was diagnosed in August 1964 when the Veteran was stationed in Virginia and before deployment to Vietnam.  The service treatment records and examination reports do not document athlete's feet or other skin or fungal disorder of the feet after August 1964.  The April 1966 separation examination report indicates that the Veteran specifically denied having a skin disease or foot trouble.  Examination of the skin and feet were normal at that time.  The Veteran separated from service in April 1966.  

Post-service medical evidence does not document any complaints or treatment for a skin or fungal disorder of the feet until 2005, 39 years after service separation.  Treatment records from Dr. Huppmann dated in February 2005 indicate that the Veteran reported having a rash of the left instep since last summer.  Onychomycosis of the left great toe was detected.  An April 2005 record shows a diagnosis of tinea pedis.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that a disease is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Post-service medical evidence does not document any complaints or treatment for a skin or fungal disorder of the feet prior to 2005.  Private medical records from the Wilmington Health Associates dated from August 1995 to March 2005 indicate that physical examination of the skin was consistently normal.  The Veteran had no complaints of a skin rash or skin disorder on the feet despite being treated for many other disorders during that time.  Physical examination of the skin was normal with no rash in August 1995, July 1996, October 1996, March 1998, September 1998, March 1999, February 2000, August 2000, February 2001, August 2001, March 2002, and March 2003.  

Private treatment records from Hanover Medical Specialists dated from January 1996 to December 2007 also indicate that physical examination of the skin was normal with no rashes.  See the private treatment records dated in January 1996, March 2004, December 2004, March 2005, June 2005, September 2005, June 2006, December 2006, May 2007, and December 2007.  The private treatment records first mention a skin disorder of the feet in May 2008 when the Veteran complained of jungle rot on the feet.  

The Veteran filed a claim for compensation benefits for a skin disorder of the feet in November 2007; he reported having jungle rot since service.  An October 2007 VA treatment record notes that the Veteran reported having chronic foot pain and warts on his feet since service.  A January 2008 VA treatment record shows a diagnosis of dermatitis and xerosis on the feet.  See also VA treatment records dated in June 2008 and July 2009.  A January 2010 VA treatment record indicates that the physical examination of the feet revealed scaling, cracking, calluses, and blisters on the feet.  A November 2010 VA treatment record shows a diagnosis of dyshydrosis of the feet.     

The Board finds that the Veteran's and his family members' statements that the Veteran had a skin and fungal disorder of the feet in service and continuous symptoms since service to have limited credibility.  The Veteran's and his family members' statements concerning the skin disorder symptoms are not supported by the service treatment records, the medical evidence of record, or by his own statements made during the course of his medical treatment.  

The service treatment records document one incident of athlete's feet in August 1964, before the Veteran was deployed to Vietnam.  A skin disorder was not reported or detected upon separation examination in April 1966.  The Veteran specifically denied having a skin disease or foot trouble.  These records were generated contemporaneously with the Veteran's service, and therefore are felt to have greater probative value than assertions made three decades after service and in conjunction with a claim for VA benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Moreover, the denial of any skin diseases does not appear to be a component of simply denying all conditions on the medical survey, as the Veteran specifically acknowledged having or having had eye trouble, mumps, high blood pressure, kidney stones, and nervous trouble.  As such, had the Veteran been experiencing skin problems at that time, as he now, decades later, contends he was, it would seem likely that he would have acknowledged the problem on the medical survey; and his failure to do so constitutes strong evidence against his claim.  

Additionally, the post service treatment records show that the Veteran did not have any skin complaints until 2005.  Post service medical evidence dated in the 1990s and until 2005 show that examination of the skin was normal and there were no rashes.  

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case.

Here, in the context of seeking treatment for acute and chronic medical problems, the Board finds that it is not believable that the Veteran would fail to report a chronic and continuous skin and fungal disorder of the feet if such a history existed.  As noted, the Veteran did not report a history of a skin disorder until 2005, and once he began treatment in 2005, he reported this skin disorder and received treatment regularly.  For the aforementioned reasons, the Board finds that the Veteran and his family members have diminished credibility.  That is, their lay statements are outweighed by the service medical evidence showing a normal foot exam on separation and the post service medical evidence showing no treatment or complaints of a skin disorder of the feet until 2005.  

The Veteran has asserted that his current skin and fungal disorder of the feet is related to the diagnosis of athlete's feet in service.  However, the Board finds that he is not competent to render a medical diagnosis or provide an opinion as to etiology for a disability.  See Jandreau, 492 F. 3d at 1376-77; see Kahana, 24 Vet. App. at 435.  There is no indication that the Veteran has the requisite medical training and/or expertise needed to render a medical opinion or diagnosis.  

Finally, the Board finds that the weight of the evidence demonstrates that the current skin and fungal disorder of the feet is not caused by any in-service event or injury and is not medically related to service.  A VA medical opinion was obtained in September 2011.  The VA medical professional opined that it was less likely than not that the current skin disorder of the feet (dermatitis) was caused by or a continuation of symptoms associated in service.  The VA medical professional noted that the service treatment records show a diagnosis of athlete's feet in August 1964 and there was no documentation of treatment for a bilateral foot disorder from 1964 to 2007.  The VA medical professional noted that a foot disorder was not diagnosed upon separation examination in April 1966.  The medical professional indicated that the medical opinion was based upon a review of the claims folder, medical records, and medical history, and consideration of the Veteran's contentions that the disorder began in service.  The Board finds the September 2011 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).   

There are VA treatment records which indicate that the Veteran had the skin disorder since Vietnam service.  A November 2010 VA treatment record indicates that the Veteran had dyshydrosis of the feet since Vietnam days.  The Board finds this notation to be a reported medical history of the Veteran and not a medical opinion as to etiology.  The Court has long recognized that the Board is not bound to accept medical opinions that are based on history offered by the Veteran when that history is unsupported by the medical evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Court reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); Reonal v. Brown, 5 Vet. App. 458 (1993).  As discussed in detail above, the Board finds that the weight of the evidence shows that the skin and fungal disorder on the Veteran's feet first manifested in 2005 and has not been chronic and recurrent either in service or since service.  Thus, the Board finds this medical record is not probative.   

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a skin and fungal disorder of the feet to include tinea pedis, dermatitis, and dyshydrosis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection is denied.


ORDER

Service connection for a skin and fungal disorder of the feet to include tinea pedis, dermatitis, and dyshydrosis is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


